      Case 2:20-cv-00206-GMS Document 21 Filed 04/09/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   William Gardner, et al.,                          No. CV-20-00206-PHX-GMS
10                  Plaintiffs,                        ORDER
11   v.
12   Engenious Designs LLC, et al.,
13                  Defendants.
14
15
16          Pending before the Court is Plaintiffs’ Motion to Extend Time for Service (Doc.

17   20). Accordingly,
18          IT IS HEREBY ORDERED granting the Motion to Extend (Doc. 20). The Court

19   vacates the April 29, 2020 deadline to serve Defendants in the previous Order (Doc. 8).

20   The time for service of process is extended to 90 days from the date of this Order within
21   which to serve Defendants.

22          IT IS FURTHER ORDERED directing the Clerk of Court to terminate any or all

23   Defendants in this matter, without further notice, that have not been served within the time
24   required by Fed. R. Civ. P. 4(m) on July 29, 2020.

25          Dated this 9th day of April, 2020.

26
27
28
